Citation Nr: 0627667	
Decision Date: 09/01/06    Archive Date: 09/12/06

DOCKET NO.  04-40 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for COPD, claimed as 
emphysema and asthma.


REPRESENTATION

Appellant represented by:	Maryland Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1943 to March 
1946.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from a June 2003 
rating decision of the Cleveland, Ohio Regional Office (RO) 
that denied service connection for emphysema and asthma.  The 
Baltimore, Maryland RO retains jurisdiction over the 
veteran's claim.

The veteran was denied service connection for chronic 
obstructive pulmonary disease in an unappealed rating 
decision in February 1996.  

In the June 2003 rating decision, the RO denied service 
connection for emphysema and asthma on the merits without 
considering whether new and material evidence had been 
submitted.  A claim based on a new diagnosis can be decided 
without reference to prior final denials.  Ephraim v. Brown, 
82 F.3d 399, 401 (Fed. Cir. 1996) (holding claim based on new 
diagnosis was a new claim for jurisdictional purposes).  

In this case the record does not reflect any new diagnoses.  
Further, emphysema and asthma are forms of the previously 
denied COPD.  Dorland's Illustrated Medical Dictionary 387 
(26th ed. 1981).

The Board has a jurisdictional responsibility to consider 
whether it was proper for a claim to be reopened.  Jackson v. 
Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  Thus, the 
Board must initially determine whether new and material 
evidence has been submitted.  

This appeal is remanded to the RO via VA's Appeals Management 
Center in Washington, D.C.  The veteran will be advised if 
further action is required on his part.


REMAND

The United States Court of Appeals for Veterans Claims 
(Court) has held that the VCAA requires, in the context of a 
claim to reopen, that VA look at the bases for the denial in 
the prior decision and respond with a VCAA notice letter that 
describes what evidence would be necessary to substantiate 
the element or elements required to establish service 
connection that were found insufficient in the previous 
denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

The Federal Circuit Court has clarified that the VCAA 
requires "a deliberate act of notification directed to 
meeting the requirements of section 5103, not an assemblage 
of bits of information drawn from multiple communications 
issued for unrelated purposes."  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006). 

In April 2003, the RO provided a VCAA notice letter, but it 
did not contain the specific notice required by Kent.

Accordingly, this case is REMANDED for the following:

1.  Provide the veteran with a VCAA 
notice letter in accordance with Kent v. 
Nicholson.  The letter should tell the 
veteran that the basis for the prior 
denial was a lack of evidence full body 
exposure to mustard gas in service or 
that current COPD was otherwise related 
to service; and that to reopen the claim 
he must submit new evidence (that is 
evidence not previously submitted) that 
he experienced full body exposure to 
mustard gas, or competent evidence 
(usually provided by a medical 
professional, such as a doctor) that 
current COPD is the result of a disease 
or injury in service.

2.  Then readjudicate the claim.  If it 
is denied, issue a supplemental statement 
of the case, before returning the case to 
the Board, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



__________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


